Title: Richard Bennett Lloyd to William Temple Franklin, 23 February 1779
From: Lloyd, Richard Bennett
To: Franklin, William Temple


Dear Sir,
London 23d. Feby. 1779—
Your agreeable favour of the 17th came by the yesterday’s mail it gives me much pleasure to find that our affairs are going on so well, and I have very little doubt but in a short time we shall be in a situation we wish for— Be pleased to present my best respects to yr. Grandfather and let him know Mr. David Hartley comes to Town this day and I am desired to say that the Cartel for the American Prisoners is not only in forwardness but actually under orders—. I wrote a very hurried scrawl the other night to inform The Doctor I kept His letter to Mr. Hartley until his arrival in Town—this I am advised to do, as all letters are supposed to be opened whether English or foreign—.
We have just got accounts that Grant has taken Sainte Lucie and that soon afterwards D’Estainge made his appearance, who likewise landed a body of men which were repulsed and driven to their Ships, but that he had blockaded up the port—. Another Ministerial account says that D’Estaigne lost sixteen hundred men was driven to his Ships and that the day after the battle he sailed for Martinico— I propose writing to Doctor Franklin as soon as I have seen Mr. Hartley and I beleive I shall have a conveyance in a few days to send your books & those of Mr. Adam’s—.
Mrs. Lloyd unites with me in best complts. to The Doctor, Mr. Adams and Yourself, and I am, Dear Sir, very sincerely your obt. humble Servant
Richard Btt. Lloyd
Direct for me in Great George Street Hanover Square London—
 
Addressed: A Monsieur / Monsieur Franklin / Le jeune / à Passy
Notation: Lloyd 23. of Feb. 1779 London.
